FILED
                            NOT FOR PUBLICATION
                                                                             DEC 14 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30226

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00120-JCC-1
 v.

SON V. TRAN,                                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Defendant Son Tran (“Tran”) appeals his conviction on multiple counts of drug

distribution and conspiracy, following a nine-day jury trial. He contends the court

erred by permitting Detective Brandon James (“James”) to testify as both an expert

and percipient witness without properly instructing the jury how to evaluate such



      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
“dual role” testimony. See United States v. Vera, 770 F.3d 1232, 1246 (9th Cir.

2014).

       At trial, there was no objection to James’s testimony on this basis and no

request for a curative instruction; the alleged error is thus reviewed for plain error, and

Tran bears the burden of establishing that any error affected his substantial rights.

United States v. Olano, 507 U.S. 725, 734 (1993). Even assuming James’s testimony

impermissibly mixed lay and expert opinions, and that the court erred by not giving

the jury a specific instruction on the dual role testimony, Tran cannot establish that the

alleged error was prejudicial. There was a plethora of other evidence supporting the

convictions, including videos, wiretap recordings, surveillance photos, as well as

testimony by both an informant and a co-defendant that largely duplicated the

detective’s testimony. See United States v. Torralba-Mendia, 784 F.3d 652, 661-62

(9th Cir. 2015). The error did not have a reasonable probability of affecting the

outcome of the trial. Id. at 661.

       AFFIRMED.




                                            2